Exhibit 10.1

25% MEMBERSHIP INTERESTS PURCHASE AGREEMENT

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (“Agreement”), made as of January
5, 2007, by and between 1350 MEZZANINE LLC, a Delaware limited liability
company, having an office at 625 Reckson Plaza, Uniondale, New York 11556
(“Seller”) and SL Green Operating Partnership, L.P., a Delaware limited
partnership, having an office c/o SL Green Realty Corp., 420 Lexington Avenue,
New York, New York 10170 (“Purchaser”) and SL Green Realty Corp., a Maryland
corporation, having an office at 420 Lexington Avenue, New York, New York 10170
(“Parent”).

W I T N E S S E T H:

WHEREAS, Seller is the owner, of 100% of the limited liability company
membership interests in 1350 LLC, a Delaware limited liability company (the
“Company”) which is the owner of that certain property known as 1350 Avenue of
the Americas, New York, New York (the “Property”);

WHEREAS, Seller and the Company are subsidiaries owned more than 95% by Reckson
Associates Realty Corp. (“Reckson”) and Purchaser is a subsidiary owned more
than 95% by Parent;

WHEREAS, Reckson and Parent are parties to that certain Agreement and Plan of
Merger dated as of August 3, 2006, by and among Parent, Wyoming Acquisition
Corp., Wyoming Acquisition GP LLC, Wyoming Acquisition Partnership LP, Reckson
and Reckson Operating Partnership, L.P. (the “Merger Agreement”);

WHEREAS, Parent has requested that, prior to the closing of the transactions
contemplated pursuant to the Merger Agreement, Seller sell, assign and convey to
subsidiaries of Parent 100% of the limited liability company membership
interests in the Company; and

WHEREAS, Purchaser desires to purchase and accept 25% of the limited liability
company membership interests in the Company (the “Membership Interests”) from
Seller and Seller desires to sell, assign and convey the Membership Interests to
Purchaser on the terms and conditions hereinafter set forth in this Agreement;
and

WHEREAS, Seller has agreed to sell 75% of the limited liability company
membership interests in the Company (the “Other Membership Interests”) pursuant
to that certain 75% Membership Interest Purchase Agreement dated as of the date
hereof between Seller, Purchaser and Parent (the “Other Purchase Agreement”);


--------------------------------------------------------------------------------




NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged by
Seller, Parent and Purchaser, Seller, Parent and Purchaser hereby agree as
follows:

1.             Purchase and Sale of Membership Interests.  On the terms and
conditions hereinafter set forth, Seller hereby agrees to sell, assign and
convey unto Purchaser and Purchaser hereby agrees to purchase and accept from
Seller, all of Seller’s right, title and interest in and to the Membership
Interests.

2.             AS-IS.  Except as otherwise expressly set forth in this
Agreement, the sale, assignment and conveyance of the Membership Interests is
and shall be without recourse to, or representation or warranty of any kind or
nature whatsoever by, Seller, whether express or implied, by operation of law,
or otherwise.  Purchaser has made or been given the opportunity to make such
examinations, reviews and investigations as Purchaser deems necessary or
appropriate in making its decision to enter into this Agreement and to purchase
Seller’s right, title and interest in and to the Membership Interests.  No
representation is made as to the nature of the Company’s title to the Property.

3.             Purchase Price.  The purchase price for the Membership Interests
shall be ONE HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000.00) (the “Purchase
Price”).  On the Closing Date (as hereinafter defined), Purchaser shall pay to
Seller the Purchase Price as follows:

(a) by execution and delivery at closing to Seller of a note issued by the
Purchaser in the amount of  SIX MILLION FORTY FIVE THOUSAND FIVE HUNDRED TWENTY
SEVEN AND 54/100 DOLLARS ($6,045,527.54) (“Purchase Money Note”), in the form
attached hereto as Exhibit A and made a part hereof.

(b) the balance of the Purchase Price shall be paid in cash by certified check
drawn on a bank which is a member of the New York Clearinghouse Association or
wire transfer in immediately available federal funds.

4.             Closing Date.  The date of closing of the transaction described
herein (the “Closing”) shall be January 5, 2007 (the “Closing Date”).

5.             Apportionments.  There shall be no apportionments upon Closing.

6.             Seller’s Deliveries on Closing Date.  On the Closing Date, Seller
shall deliver or cause to be delivered to Purchaser the following:

(a)           an Assignment and Assumption of Membership Interests in the form
attached hereto as Exhibit B, duly executed by Seller and acknowledged, pursuant
to which Seller shall transfer to Purchaser all of Seller’s right, title and
interest in and to the Membership Interests and Purchaser shall assume all of
the obligations of Seller with respect to the Membership Interests (the
“Membership Interest Assignment”);

(b)           a certification of non-foreign status (within the meaning of
Treasury Regulation Section 1.1445-2(b)(2)) of Reckson Operating Partnership
L.P.; and

2


--------------------------------------------------------------------------------




(c)           such other documents and instruments reasonably required by
Purchaser to effect the transfer of the Membership Interests pursuant to this
Agreement.

7.             Seller’s Representations.  Seller hereby represents and warrants
to and covenants with Purchaser that:

(a)           Seller has all requisite power and authority to execute, deliver
and perform this Agreement.  This Agreement has been duly authorized and
delivered by Seller and constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  The execution and delivery and performance by
Seller of its obligations hereunder and all related documents required hereby
will not conflict with or result in a breach of the provision of any applicable
law or regulation, or breach of any of the terms, conditions or provisions of
any material agreement or instrument to which Seller is now a party, or
constitute a default or result in an acceleration under any of the foregoing, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Seller or the property of Seller is subject, which conflict, breach,
default, acceleration or violation would have a material adverse effect on the
ability of either of Seller to perform its respective obligations under this
Agreement.

(b)           The Company is a limited liability company duly organized, validly
existing under the laws of the State of Delaware and Seller owns, 100% of the
limited liability company membership interests in the Company.

(c)           Seller has not previously filed a voluntary petition in
bankruptcy, been adjudicated a bankrupt or insolvent or filed a petition or
action seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any federal bankruptcy act or
any other law, sought or acquiesced in the appointment of any trustee, receiver
or liquidator of all or any substantial part of his or her properties or any
portion thereof, or made an assignment for the benefit of creditors or admitted
in writing his or her inability to pay his or her debts generally as the same
become due.

(d)           The Membership Interests are not registered under any securities
law.

8.             Purchaser’s Representations.

Purchaser hereby represents and warrants to and covenants with Seller that
Purchaser is a limited partnership formed, validly existing and in good standing
under the laws of the State of Delaware and has the company power and authority
to execute, deliver and perform this Agreement.  Purchaser has duly authorized
the execution, delivery and performance of this Agreement and all related
documents required hereby.  This Agreement constitutes the legal, valid and
binding obligation of Purchaser, enforceable against it in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).  The execution
and

3


--------------------------------------------------------------------------------




delivery and performance by Purchaser of its obligations hereunder and all
related documents required hereby will not conflict with or result in a breach
of the provision of any applicable law or regulation, or breach of any of the
terms, conditions or provisions of Purchaser’s certificate of formation or
partnership agreement or any material agreement or instrument to which Purchaser
is now a party, or constitute a default or result in an acceleration under any
of the foregoing, or result in the violation of any law, rule, regulation,
order, judgment or decree to which Purchaser or its property is subject, which
conflict, breach, default, acceleration or violation would have a material
adverse effect on the ability of Purchaser to perform its obligations under this
Agreement.

9.             Survival.                All the provisions of this Agreement,
other than the representations and warranties of Seller and Purchaser set forth
in Sections 7 and 8 of this Agreement, shall  survive the Closing.

10.           Conditions Precedent.

(a)           The obligation of Purchaser to acquire the Membership Interests is
subject to the fulfillment or waiver at or prior to the Closing of the following
conditions:

(i)            The representations and warranties of Seller set forth in Section
7 shall be true and current in all material respects as of the Closing Date.

(ii)           Seller shall have delivered the items described in Section 6.

(b)           The obligation of Seller to sell, convey and assign the Membership
Interests is subject to the fulfillment or waiver at or prior to the Closing of
the following conditions:

(i)            The representations and warranties of Purchaser set forth in
Section 8 shall be true and correct in all material respects as of the Closing
Date.

(ii)           Purchaser shall have delivered counterparts of the Membership
Interest Assignment and Company Agreement Amendment, duly executed by Purchaser
and acknowledged.

(iii)          Purchaser shall have paid the Purchase Price pursuant to
Section 3.

11.           Brokerage.  Seller and Purchaser each represent and warrant to the
other that it has not dealt with any broker, consultant, finder or like agent
who might be entitled to a commission or compensation on account of introducing
the parties hereto, the negotiation or execution of this Agreement or the
Closing.  Seller agrees to indemnify and hold Purchaser, its respective
successors and assigns, harmless from and against all claims, losses,
liabilities and expenses (including, without limitation, reasonable attorneys
fees and disbursements) which may be asserted against, imposed upon or incurred
by Purchaser by reason of any claim made by any broker, consultant, finder or
like agent for commissions or other compensation for bringing about this
transaction or claiming to have introduced the Membership Interests to
Purchaser.  Purchaser agrees to indemnify and hold Seller, their respective
successors and assigns, harmless from and against all claims, losses,
liabilities, (including, without limitation, reasonable attorneys fees and
disbursements) which may be asserted against, imposed upon or incurred by Seller
by reason of any claim made by any broker, consultant,

4


--------------------------------------------------------------------------------




finder or like against for commissions or other compensation for bringing about
this transaction or claiming to have introduced the Membership Interests to
Purchaser.  The provisions of this Section 11 shall survive the Closing or other
termination of this Agreement.

12.           Closings Costs; Fees and Disbursements of Counsel, etc.  Purchaser
shall be responsible for and shall pay (a) all documentary stamp taxes, transfer
taxes or surtaxes, if any, imposed upon or payable in connection with the
transfer of Seller’s right, title and interest in and to the Membership
Interests contemplated hereby and has paid or caused to be paid (or will pay or
cause to be paid) all such taxes in connection with such transfer of the
Membership Interests to Purchaser (and any such taxes imposed upon or payable in
connection with Seller’s exercise of the Call Option pursuant to Section 32
hereof (as defined therein), and (b) all fees and disbursements of Seller’s
counsel, accountants and other advisors in connection with the negotiation and
preparation of this Agreement and the Closing.  The provisions of this Section
12 shall survive the Closing or other termination of this Agreement.

13.           Notices.  All notices, demands, requests, consents, approvals or
other communications (for the purposes of this Article collectively referred to
as “Notices”) required or permitted to be given hereunder or which are given
with respect to this Agreement, in order to constitute effective notice to the
other party, shall be in writing and shall be deemed to have been given when
(a) personally delivered with signed delivery receipt obtained, (b) when
transmitted by facsimile machine, if followed by the giving of, pursuant to one
of the other means set forth in this Section 13 before the end of the first
business day thereafter, printed confirmation of successful transmission to the
appropriate facsimile number of the addressee listed below as obtained by the
sender from the sender’s facsimile machine or (c) upon receipt, when sent by
prepaid reputable overnight courier, in all cases addressed to the party to be
notified at its address first above set forth or to such other address as such
party shall have specified most recently by like Notice.  The attorneys for the
parties may give any Notices required or permitted hereunder.  At the same time
any Notice is given to Purchaser, a copy shall be sent in the manner aforesaid
to:

Greenberg Traurig, LLP

900 Third Avenue, 29th Floor

New York, New York  10022

Attention:  Craig H. Solomon, Esq.

Telephone:    (212) 605-1000

Telecopier:    (212) 605-0999

At the same time any Notice is given to Seller, a copy shall be sent in the
manner aforesaid to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY  10019

Attn.:   Stephanie J. Seligman, Esq.

Fax:  (212) 403-2000

5


--------------------------------------------------------------------------------




14.           Governing Law.  This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State of
New York.

15.           Counterparts; Captions.  This Agreement may be executed in
counterparts, by facsimile, each of which shall be deemed an original.  The
captions are for convenience of reference only and shall not affect the
construction to be given any of the provisions hereof.

16.           Entire Agreement.  This Agreement (including all schedules
attached hereto) contains the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior understandings, if any,
with respect thereto  The parties acknowledge that the provisions of Section
1.10 of the Merger Agreement do not apply to this Agreement.  This Agreement may
not be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the party to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.

17.           Waivers; Extensions.  No waiver of any breach of any agreement or
provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof or of any other agreement or provision herein
contained.  No extension of time for performance of any obligations or acts
shall be deemed an extension of the time for performance of any other
obligations or acts.

18.           No Recording.  The parties hereto agree that neither this
Agreement nor any memorandum or notice hereof shall be recorded.

19.           Assignments.  Purchaser’s interest under this Agreement may be
assigned by Purchaser or any successor-in-interest to Purchaser in Purchaser’s
or such successor-in-interests sole discretion; provided, however, that
Purchaser’s indemnification obligations under Section 31 shall not be delegable
without Seller’s prior written consent.  Neither Seller’s interest under this
Agreement nor any part thereof may be assigned by Seller.

20.           Pronouns; Joint and Several Liability.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine or
neuter, singular or plural, as the identity of the parties may require.

21.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of Seller, Purchaser and their respective permitted successors and
assigns.

22.           Severability.  If any provision of this Agreement shall be finally
determined to be unlawful or unenforceable as applied to any particular case in
any jurisdiction or jurisdictions, this Agreement shall be reformed and
construed in any such jurisdiction or case as if such unlawful or unenforceable
provision had never been contained herein and such provision reformed so that it
would be lawful and enforceable to the maximum extent permitted in such
jurisdiction or in such case, and every other provision of this Agreement shall
remain in full force and effect, except that

6


--------------------------------------------------------------------------------




each transfer, waiver or release made or consent or consideration given pursuant
hereto shall be deemed made or given in consideration of all transfers, waivers,
releases, consents or consideration received by such party pursuant to this
Agreement, and the provisions of this Agreement relating thereto are,
accordingly, interdependent and not severable.

23.           Integration; Amendment.  This Agreement contains the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any prior understandings, inducements or conditions, expressed or
implied, written or oral, between them respecting the subject matter contained
herein.  This Agreement may not be modified or amended, other than by an
agreement in writing executed by and on behalf of the party sought to be bound
by such modification or amendment.

24            Recitals.  The recitals to this Agreement hereinabove set forth
are hereby incorporated by reference in this Agreement and shall constitute a
part hereof.

25.           Captions.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof.

26.           Indulgences, Etc.  Neither the failure nor any delay on the part
of any party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

27.           No Partnership.  This Agreement shall not be construed to create a
partnership, joint venture or creditor-debtor relationship between any of the
parties hereto.  Each party hereto acknowledges to the other parties hereto that
no provision of this Agreement or any document, instrument or agreement
delivered pursuant hereto creates any basis for asserting or implying the
existence of any agency or fiduciary relationship.

28.           Further Assurances.  Seller and Purchaser shall each execute and
deliver all further documents or instruments and take all further actions
reasonably requested by the other in order to fully effectuate the intent and
purpose of this Agreement and obtain the full benefit of this Agreement.

29.           No Third Party Beneficiaries.  Except as otherwise provided in
Section 32, no person or entity other than Seller and Purchaser is an intended
beneficiary of this Agreement and only Seller and Purchaser shall be entitled to
enforce this Agreement.

30.           1031 Exchange.     Seller understands that Purchaser may
consummate the sale of the Membership Interest as part of a so-called like-kind
or tax-deferred exchange (each, an “Exchange”) pursuant to Section 1031 of the
Internal Revenue Code, as amended (the “Code”) and

7


--------------------------------------------------------------------------------




Seller agrees to cooperate with Purchaser in connection therewith (including,
but not limited to, executing such documents as Purchaser may reasonably
request), provided that: (i)  Purchaser shall effect the Exchange through an
assignment of its rights, but not its obligations, under this Agreement to a
qualified intermediary as provided in Treasury Regulations Section
1.1031(k)-1(g)(4) and Seller shall not be required to acquire or hold title to
any real property or membership interests for purposes of consummating the
Exchange; (ii)  Purchaser shall pay any additional costs that would not
otherwise have been incurred by either party had Purchaser not consummated the
sale through the Exchange and (iii)  Purchaser shall, and hereby does, indemnify
and hold Seller and its affiliates harmless from any loss, cost, damage,
liability or expense which may arise or which Seller or its affiliates may
suffer in connection with, an Exchange.  In the event that Purchaser elects to
consummate this transaction through an Exchange, Purchaser may make the
Purchaser Money Note payable to a qualified intermediary provided that the
qualified intermediary shall assign its rights under such Purchaser Money Note
to Seller upon Closing.  Neither Seller nor Purchaser shall, by this Agreement
or acquiescence to the Exchange, (1) have its rights under this Agreement
affected or diminished in any manner or (2) be responsible for compliance with
or be deemed to have warranted to the other party that the Exchange in fact
complies with Section 1031 of the Code.  The indemnification provisions set
forth in this Section 30 shall survive the Closing or other termination of this
Agreement.

31.           Parent Indemnity.  Parent agrees to indemnify and hold harmless
Seller and its affiliates and their respective directors, officers, partners,
members, employees, agents, and representatives (each, a “Reckson Party”) from
and against any and all liabilities, losses, damages, claims, costs, expenses,
interest, awards, judgments, penalties and taxes (collectively, “Losses”)
arising or resulting from, or suffered or incurred by any Reckson Party, in
connection with the transactions contemplated by this Agreement (which
indemnification shall survive the Closing or other termination of this
Agreement), including any Losses resulting, directly or indirectly, from (i)
Seller’s exercise of the Call Option (including as a result of any  breach by
Purchaser of Section 32(c) hereof, or casualty or other damage to the Property
during the period from the Closing through the consummation of the Call Option)
pursuant to Section 32 hereof (as defined therein), and (ii) any assignment by
Purchaser of this Agreement or the Membership Interests.  Without limiting the
generality of the foregoing, such indemnification obligation shall include any
and all Losses incurred by any Reckson Party, or for which any Reckson Party may
be liable, in the event that exercise of the Call Option pursuant to Section 32
hereof is not given full effect by any taxing authority as a rescission,
including but not limited to the imposition of corporate level tax on Reckson
and/or the payment of any deficiency dividend (within the meaning of Section
860(a) of the Code) by Reckson, in each case, as a result, directly or
indirectly, of the transactions contemplated by this Agreement (provided that in
the event of a payment of a deficiency dividend by Reckson, there shall be no
“gross up” of the Loss to reflect any further distribution paid by Reckson in
respect of the related indemnity payment).  If Parent is obligated to make an
indemnity payment to Reckson (or the Operating Partnership) pursuant to this
Agreement, Parent shall deposit the amount of such indemnity payment into an
escrow.  The provisions of Section 7.6 of the Merger Agreement shall apply,
mutatis mutandis, with respect to such escrow, provided that (i) Parent shall
also be a party to the escrow agreement, and (ii) the escrow agreement shall
provide that Purchaser will be treated as the tax owner of all funds held in
escrow and any income thereon.

8


--------------------------------------------------------------------------------




32.           Call Option.

(a)           If the Merger Agreement is terminated for any reason (other than
completion of the Merger), then the parties hereto agree that, at the option of
Seller (the “Call Option”), exercisable by Notice to Purchaser prior to the date
that is thirty days after the date of such termination, the sale and transfer of
the Membership Interests contemplated by this Agreement shall be rescinded for
all purposes in accordance with the provisions of Section 32(b) hereof and that
the parties shall enter into such further agreements as may be necessary, in the
opinion of Reckson, to cause the exercise of the Call Option pursuant to this
Section to be treated as a rescission for U.S. federal income tax purposes. 
The parties hereto intend that the exercise of the Call Option pursuant to
this Section (and any related actions and transactions) be treated as a
rescission for U.S. federal income tax purposes and shall not take any position
(whether on a Tax Return, in any audit or proceeding with respect to Taxes (as
such terms are defined in the Merger Agreement), or otherwise) that is
inconsistent with such characterization (an “Inconsistent Position”).  Within 10
days of the receipt by any Reckson Party of any written notice from any taxing
authority regarding its treatment or proposed treatment of the sale of the
Membership Interests under this Agreement and/or the exercise of the Call
Option, Seller shall notify Purchaser in writing of the substance of such
communication; provided, that any failure to give such notice shall not relieve
Purchaser from any of its obligations under Section 31 hereof, except to the
extent Purchaser is actually prejudiced thereby. Seller shall have the right to
control any audit, contest, litigation or other proceeding by or against any
taxing authority (a “Tax Proceeding”) of any Reckson Party, including any Tax
Proceeding in which the taxing authority asserts an Inconsistent Position (an
“Interested Party Tax Proceeding”).  With respect to any Interested Party Tax
Proceeding, (i) Seller shall provide Purchaser with a timely and reasonably
detailed account of each phase of such proceeding, (ii) Seller shall consult
with Purchaser before taking any significant action in connection with such
proceeding, (iii) Seller shall consult with Purchaser and offer Purchaser an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such proceeding, (iv) Seller shall defend such
proceeding diligently and in good faith, and (v) Purchaser shall be entitled to
participate in such proceeding if it could have an adverse effect on Purchaser
that is material, in each case of clauses (i) through (iv), solely to the extent
the Interested Party Tax Proceeding relates to an Inconsistent Position.  In the
event that Parent shall have an indemnity obligation under Section 31 as a
result of a determination that Seller or any of its affiliates recognized gain
from the sale of Membership Interests under this Agreement, Reckson shall, to
the extent permitted by applicable law, elect to pay corporate level tax with
respect to such gain rather than paying a deficiency dividend with respect
thereto if (A) the payment of such corporate level tax would mitigate the amount
of the indemnity obligation and (B) Reckson determines in good faith that such
election does not result in adverse economic consequences to any Reckson Party
for which such Reckson Party is not fully indemnified under Section 31 or
otherwise.

(b)           Within 5 Business Days of Seller’s Notice to Purchaser that Seller
is exercising the Call Option, the following shall occur:

(1)                                  Purchaser shall transfer to Seller the
Membership Interests, pursuant to a form of Assignment and Assumption of
Interest Agreement substantially in the form attached hereto as Exhibit B
(except as to the identity of the assignor and assignee); and

9


--------------------------------------------------------------------------------




(2)                                  Seller shall pay to Purchaser (or Purchaser
shall pay to Seller if the sum of clause (i), minus clause (ii), plus clause
(iii) is a negative number) an amount of cash equal to the sum of (i) the cash
purchase price paid for the Membership Interests pursuant to Section 3(b)
hereunder, minus (ii) 25% of all dividends or distributions paid by the Company
during the period of Purchaser’s ownership of the Membership Interests, plus
(iii) an amount equal to 25% of  all cash contributions to the Company during
the period of Purchaser’s ownership of the Membership Interests (other than cash
contributions used by the Company to fund capital expenses); and

(3)                                  Seller shall transfer the Purchase Money
Note to the Purchaser and the Purchase Money Note shall be canceled; and

(4)                                  Purchaser shall prepare at its expense all
documents and instruments necessary for the reacquisition of the Membership
Interests and Purchaser will pay all taxes, recording costs and other fees in
connection therewith.

In addition, the parties shall take such action as may be required, or in the
opinion of Seller, necessary under state law or otherwise (including through the
payment of monies by Purchaser) to restore the parties to the same position as
if the transactions contemplated by this Agreement had not occurred.

(c)           From and after the Closing Date and until the completion of the
Merger (unless the Merger Agreement shall have been terminated and Seller shall
have declined to exercise the Call Option within the period specified in Section
32(a) hereof), Purchaser shall (i) take all actions (including ensuring that the
Property is adequately insured and otherwise) as shall be prudent and advisable
in the ordinary course operation of the Property, (ii) refrain from taking any
actions in connection with the Property and the Company (including without
limitation allowing the Company to incur any debt or to enter into any
transactions with affiliates of Parent) other than in the ordinary course
operation of the Property, (iii) not allow the Company to issue debt or equity
interests (other than the Membership Interests and the Other Membership
Interests), to incur any expenses other than reasonable, customary and necessary
operating expenses, or to amend its operative documents in any manner, (iv) not
make any entity classification election for federal income tax purposes with
respect to the Company, (v) not place or suffer any lien, encumbrance or title
defect (or any item that would be listed as an exception on a title insurance
policy) on, or otherwise commit or suffer any waste with respect to, the
Property or the Membership Interests, and (vi) not make any capital
contributions to the Company other than capital contributions required to fund
reasonable, customary and necessary operating expenses of the Company.

(d)           Seller may exercise its option under this Section 32 only if it
concurrently exercises its option under Section 32 of the Other Purchase
Agreement to reacquire the Other Membership Interests.

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above-written.

 

 

SELLER:

 

 

 

 

 

1350 Mezzanine LLC,

 

 

  a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Jason Barnett

 

 

 

Name:  Jason Barnett

 

 

Title:   Sr. E.V.P.

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

SL Green Operating Partnership, L.P.,

 

 

  a Delaware limited partnership

 

 

 

 

 

By:

SL Green Realty Corp.,

 

 

 

a Maryland Corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

 

Name:  Andrew S. Levine

 

 

 

Title:    Executive Vice President

 

 

 

 

 

 

 

 

 

PARENT:

 

 

 

 

 

SL Green Realty Corp.,

 

 

  a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

 

Name:  Andrew S. Levine

 

 

Title:   Executive Vice President

-

11


--------------------------------------------------------------------------------


EXHIBIT A

Form of Purchaser Money Note


--------------------------------------------------------------------------------


EXHIBIT B

Form of Assignment and Assumption of Interest

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (the “Assignment”), dated as of
                           , 2007, by and between 1350 MEZZANINE LLC, a Delaware
limited liability company, having an office at 625 Reckson Plaza, Uniondale, New
York 11556 (the “Assignor”), and
                                                    , a Delaware limited
liability company, having an address at
                                                         (“Assignee”).

KNOW ALL MEN BY THESE PRESENTS, that, in consideration of the sum of TEN DOLLARS
($10.00) and other good and valuable consideration in hand paid by the Assignee,
the receipt and sufficiency of which is hereby acknowledged, Assignor does
hereby convey, grant, transfer, set over and assign to Assignee    % of
Assignor’s legal and beneficial ownership interest in 1350 LLC, a Delaware
limited liability company (the “Company”), including, without limitation,    %
of its right, title and interest in the assets, capital, profits, losses, gains,
credits, deductions and other allocations, cash flow, and other distributions
(ordinary and extraordinary) of the Company in respect of all periods on and
after the date hereof (the “Interest”), to have to and hold the same unto
Assignee, its successors and assigns from and after the date hereof, subject to
the terms and provisions of that certain Limited Liability Company Agreement
(the “Operating Agreement”).

Assignee hereby accepts the assignment hereunder and hereby agrees to be bound
by each and every provision of the Operating Agreement in respect of the
Interest from and after the date hereof and assumes all obligations under the
Operating Agreement in respect of the Interest.

Each party hereby agrees to execute such further documents as may be required or
desirable by the other party in order to effectuate or evidence the assignment
set forth herein and the admission of Assignee as a member of the Company.

This Assignment is made without representation, warranty, covenant or recourse
against Assignor of any kind or nature.

This Assignment may be executed in several counterparts, each of which shall for
all purposes constitute but one agreement, binding on each party hereto.

This Assignment shall be construed and enforced in accordance with the laws of
the State of New York.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Assignment and Assumption of Membership Interests as of this         day of
January, 2007.

 

ASSIGNOR:

 

 

 

 

 

1350 MEZZANINE LLC,

 

 

a Delaware limited liability company,

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

[                                     ],

 

 

a

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2


--------------------------------------------------------------------------------